Citation Nr: 1549949	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  14-19 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 2006 for the grant of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issue of entitlement to an initial rating higher than 70 percent is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

The Veteran's PTSD has caused him to be unable to secure and maintain substantial gainful employment starting from December 29, 2005.  Although he was employed in December 2005, he had stopped working prior to filing his claim.  His employment in 2006 was part-time and no more than marginal.


CONCLUSION OF LAW

The criteria are met for a TDIU starting from December 29, 2005.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to an earlier effective date of January 1, 2006, for the award of TDIU because his income for 2006 fell below the threshold for poverty level.  After review of the evidence, the Board agrees with the Veteran's argument, and grants an earlier effective date.

The effective date of an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within 1 year from such date, otherwise the effective date is the date of receipt of the claim. 38 C.F.R. § 3.400(o)(2) (2015).  Here, his claim for an increased initial rating for PTSD has been pending since the effective date of service connection, December 29, 2005, which is the date his claim was received; his claim for a TDIU is "part and parcel" of that increased rating claim, therefore it, too, has been pending since December 2005.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  He has been awarded a TDIU effective from September 2006.  The inquiry, then, is whether he is entitled to a TDIU prior to September 2006.

In order to meet the schedular requirements for a TDIU, a claimant must have either one service-connected disability, rated at 60 percent or more, or two or more disabilities, where at least one rated at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015). The Veteran's service-connected PTSD is rated 70 percent disabling effective from December 2005.  He is also service-connected for tinnitus, at 10 percent disabling effective from December 2005, and bilateral hearing loss, which is rated noncompensably.  His combined rating is 70 percent effective from December 2005.  38 C.F.R. § 4.25.  Therefore, he has met the schedular requirements for a TDIU since December 2005.

Entitlement to a TDIU also requires evidence showing the Veteran is unable to engage in substantially gainful activity.  The regulations do not provide a definition of "substantially gainful employment," but VA Adjudication Procedure Manual, M21-1MR, defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See also Moore v. Derwinski, 1 Vet.App. 356, 358 (1991).  Although the Board is not bound by VBA's M21-MR manual, it can be useful at time in deciding claims.  Marginal employment, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16(a); Moore, supra.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  

The Veteran argues that his salary in 2006 was $8922, which falls below the U.S. Census Bureau Poverty threshold for one person of $10,924, therefore his work qualified as only marginal.  The Board agrees.  In support of his claim, records from February 2006 also reveal that he was working only part-time, as a driver, and having a hard time managing his stress.  He started his work as a driver in or around January 2006.  He was briefly hospitalized for PTSD-related symptoms in August 2006.  He did not work again after that.  

Accordingly, as he began part-time work in January 2006, and made less than the poverty threshold for a single person, it is factually ascertainable that he was eligible for a TDIU beginning in January 2006.  38 C.F.R. § 3.400(o)(2).  However, the Board notes that his initial claim to service connect PTSD was received on December 29, 2005.  His claims, as explained above, are pending effectively from that date.  This is a two-day difference from January 2006.  The record shows that he stopped full-time work sometime in December 2005.  In resolving all doubt in his favor, the Board finds that likely was not working full-time when he filed his claim, and that he is eligible for a TDIU from the date of service connection, December 29, 2005.  


ORDER

An earlier effective date of December 29, 2005, is granted for the award of a TDIU.


REMAND

The Veteran's claim for an initial rating higher than 70 percent must be remanded for additional development.  His file does not contain any medical records dated later than January 2011.  There should also be an effort to locate any pertinent records dated from 2005 and earlier.  He should also be given an updated VA examination, as he has not been given one since August 2006.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for PTSD, and make arrangements to obtain all records not already associated with the claims file.

Specifically obtain authorization to obtain records from his primary care provider in 2005.  Also be sure to obtain a complete record of VA treatment from 2005 and earlier, and since January 2011.

2.  After receipt of any additional records, schedule the Veteran for an updated VA examination for a report on the severity of the Veteran's PTSD.  The examiner is asked to review the record and to provide a detailed report on the Veteran's social and occupational impairments.  The examiner is asked to comment on his impairment over the years since his last VA examination in August 2006.  Therefore, a thorough examination should be conducted.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


